       Case 3:20-cv-00085-PDW-ARS Document 20 Filed 11/10/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA
                                   EASTERN DIVISION

 David A. Blasi and Paula J. Blasi,                 )
 as trustees of the Blasi Living Trust, on          )
 behalf of themselves and a class of similarly      )             Case No. 3:20-cv-00085
 situated persons,                                  )
                                                    )
                         Plaintiffs,                )
                                                    )
 v.                                                 )
                                                    )
 Bruin E&P Partners, LLC and Bruin E&P              )
 Operating, LLC,                                    )
                                                    )
                         Defendants.                )
                                                    )
                                                    )

         STATUS REPORT AND LIFTING OF STAY FOR PURPOSES OF
  BEING HEARD ON AND/OR PARTICIPTING IN ANY CERTIFICATION PROCESS
               TO THE NORTH DAKOTA SUPREME COURT

[¶1]     Bruin E&P Partners, LLC and Bruin E&P Operating, LLC (collectively, “Bruin”) in

compliance with the Court’s September 11, 2020 Order [Doc 15] submit this status report and

request to lift the stay for the limited purpose of being heard on and/or participating in any

certification of a legal question affecting this case and the parties’ right to the North Dakota

Supreme Court. Bruin has contacted Plaintiff’s counsel, and Plaintiff has not objection to the

limited lifting of the stay to allow Bruin to be heard and/or participate in the process.

[¶2]     On September 10, 2020, the parties filed their Notice of Entry of Confirmation Order in

Bankruptcy Proceeding and Stipulation to Continue Stay Until, and to Be Bound By, Ruling in

Related Case [Doc 14] (“Notice and Stipulation”), (i) notifying the Court that the automatic stay

had been lifted, (ii) stipulating to be bound by a ruling on the motion to dismiss filed in Blasi Trust,




                                                   1
163075043.2
       Case 3:20-cv-00085-PDW-ARS Document 20 Filed 11/10/20 Page 2 of 3




et al. v. Kraken Development III, LLC and Kraken Operating, LLC, Case No. 3:20-cv-00092-

PDW-ARS (D.N.D.) (the “Kraken case”), and (iii) continuing the stay until that ruling is issued.

[¶3]     In the parties’ Notice and Stipulation (¶3), they explained and further stipulated that:

              absent the stay, Bruin has represented that it would file a motion to dismiss raising
              the same legal arguments set forth in the briefing on the Kraken Motion to
              Dismiss, which Blasi Trust would oppose in this case as it did in the Kraken case.
              Thus, subject to the Court’s approval, and for purposes of judicial economy and
              to conserve both the parties’ and judicial resources, Blasi Trust and Bruin hereby
              stipulate and agree in this case to be bound by the ruling of the Court in the Kraken
              case on the Kraken Motion to Dismiss, which ruling will automatically lift the
              aforementioned continued stay of this case.

[¶4]     Since the parties’ Notice and Stipulation, the case has been stayed, and the Court sua sponte

has raised the issue of potentially certifying a question of law to the North Dakota Supreme Court

in the Kraken case and three other putative class actions filed by the Blasi Trust instead of ruling

on the Kraken motion to dismiss (or the motions to dismiss filed in the other putative class actions).

[¶5]     While the parties do not suggest that there was anything wrong with the Court raising or

considering the certification issue, doing so changes the circumstances under which the parties had

agreed to the stay in this case. Any certification proceeding necessarily would affect this case and

the parties’ rights. Blasi Trust already has the ability to be heard on and/or participate in that

process through its other cases, but Bruin does not.

[¶6]     Thus, Bruin withdraws its stipulation, but only to the extent that it may be heard on and/or

participate in any certification process of a question or questions to the North Dakota Supreme

Court, and requests the Court to lift the stay for only that purpose.




                                                      2
163075043.2
       Case 3:20-cv-00085-PDW-ARS Document 20 Filed 11/10/20 Page 3 of 3




Dated: November 10, 2020

/s/ Robin Wade Forward                    /s/ Matthew J. Salzman
Robin Wade Forward (ND Bar 05324)         Matthew J. Salzman
STINSON LLP                               STINSON LLP
811 East Interstate Avenue                1201 Walnut Street, Suite 2900
Bismarck, ND 58503                        Kansas City, MO 64106
Telephone: (701) 221-8600                 Telephone: (816) 691-2495
rob.forward@stinson.com                   matt.salzman@stinson.com




Paul J. Forster (ND ID #07398)
pforster@crowleyfleck.com
Zachary R. Eiken (ND ID #07832)
zeiken@crowleyfleck.com
CROWLEY FLECK PLLP
100 West Broadway Ave., Suite 250
P.O. Box 2798
Bismarck, ND 58502-2798
Telephone: (701) 223-6585

Attorneys for Bruin E&P Partners, LLC and Bruin E&P Operating, LLC




                                           3
163075043.2
